Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAIL ACTION
This office action is a response to a 371 application filed -----6/20/2019, which is a national stage application of PCT/JP2017/030899 filed 8/29/2017, which claims foreign priority to JP2016-172255 filed 9/2/2016.

As filed, claims 1-7 are pending.


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/26/2019 has been considered by the Examiner.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2013/0274235, hereinafter Isacson.

Regarding claims 1-7, Isacson, for instance, teaches a method of treating motor neuron diseases including amyotrophic lateral sclerosis (ALS) via therapeutic agents, such as ropinirole or HCl salt thereof or pharmaceutical composition thereof (with a pharmaceutically acceptable carrier).  All of which meets all the limitations of these claims.


    PNG
    media_image1.png
    96
    349
    media_image1.png
    Greyscale
(abstract)

    PNG
    media_image2.png
    100
    347
    media_image2.png
    Greyscale
(paragraph 0008)

    PNG
    media_image3.png
    97
    346
    media_image3.png
    Greyscale
(paragraph 0011)

    PNG
    media_image4.png
    127
    340
    media_image4.png
    Greyscale
(paragraph 0036)


    PNG
    media_image5.png
    535
    344
    media_image5.png
    Greyscale
(paragraph 0009)

    PNG
    media_image6.png
    157
    340
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    171
    315
    media_image7.png
    Greyscale
 (paragraph 0035)

	Isacson, for instance, also teaches that the abovementioned ALS mostly appeared as sporadic (i.e. sporadic ALS), but can also be inherited dominantly (i.e. familial ALS).

    PNG
    media_image8.png
    184
    349
    media_image8.png
    Greyscale
 (paragraph 0005)


    PNG
    media_image9.png
    180
    308
    media_image9.png
    Greyscale
(structure of ropinirole)
Wherein: instant variable n is 2; and instant variable R1 is n-propyl.


Claim Objections
Claims 1, 4, 5, and 7 are objected to because of the following informalities:  
a)	Regarding claims 1 and 7, these claims recite the following limitation in bracket, wherein the bracket needs to be removed.

    PNG
    media_image10.png
    54
    640
    media_image10.png
    Greyscale


b)	Regarding claims 4 and 5, there is typographical error in the name of “4-(2-di-n-propylaminoethyl)-2(3H)-indole”.  It should be -- 4-(2-di-n-propylaminoethyl)-2(3H)-indolone --.
Appropriate correction is required.

Conclusion
Claims 1-7 are rejected.
Claims 1, 4, 5, and 7 are objected.

Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PO-CHIH CHEN whose telephone number is (571)270-7243.  The examiner can normally be reached on Monday - Friday 10:00 am to 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PO-CHIH CHEN/Primary Examiner, Art Unit 1626